In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3340
ZENON GRZEGORCZYK,
                                                Petitioner-Appellant,
                                 v.

UNITED STATES OF AMERICA,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:16-cv-08146 — Elaine E. Bucklo, Judge.
                     ____________________

    ARGUED NOVEMBER 3, 2020 — DECIDED MAY 13, 2021
               ____________________

   Before KANNE, SCUDDER, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. In the spring of 2012, Zenon Grze-
gorczyk hired two men to kill his ex-wife and five of her
friends in exchange for $48,000. Fortunately, his plan was des-
tined to fail—the two men he sought out for the task were un-
dercover law enforcement oﬃcers. A grand jury returned a
four-count indictment charging him with three counts of us-
ing a facility of interstate commerce with intent that murder
be committed (“murder-for-hire”) in violation of 18 U.S.C.
2                                                  No. 18-3340

§ 1958(a), and one count of possession of a firearm in further-
ance of a crime of violence in violation of 18 U.S.C.
§ 924(c)(1)(A). In July 2014, pursuant to a written plea agree-
ment with the government, Grzegorczyk pled guilty to one
count of murder-for-hire and the firearm charge. The district
court sentenced him to 151 months in prison for the murder-
for-hire count and a consecutive 60 months for the firearm
count.
    Grzegorczyk now seeks relief from his § 924(c) conviction
pursuant to 28 U.S.C. § 2255. But because he signed an uncon-
ditional plea agreement, the district court found his challenge
waived and denied relief. We aﬃrm.
                        I. Background
A. Factual Background
    In April 2012, Grzegorczyk hired two men to kill his ex-
wife and several other individuals whom he deemed respon-
sible for his divorce and the loss of custody of his son. Grze-
gorczyk was unaware at the time that the two men he hired
were undercover law enforcement oﬃcers.
    Grzegorczyk met the men at a fast-food restaurant in Chi-
cago two weeks later to put his plan in motion. After meeting
them in the parking lot of the restaurant, he got into their ve-
hicle and directed them to the residences of his intended vic-
tims. Grzegorczyk produced photographs of some of his in-
tended victims and described them in more detail. He also
provided license plate numbers for two of the intended vic-
tims’ vehicles. Grzegorczyk told the men that he wanted the
murders completed before June 2012 because he would have
an alibi during that time. He agreed to a $3,000 down pay-
ment for the murders.
No. 18-3340                                                    3

    The following week, Grzegorczyk met the men for a final
time. He entered their vehicle again, this time carrying a small
duﬄe bag. Grzegorczyk showed the men photos of additional
individuals he wanted murdered, bringing the total to six.
Grzegorczyk then opened the duﬄe bag and gave the under-
cover oﬃcers $3,000 in cash as the down payment he had
promised. He also showed them the remaining contents of the
bag: $45,000 in cash that he intended to pay upon completion
of the murders, a 9mm semi-automatic handgun, and two
magazines loaded with 40 live rounds of ammunition. Grze-
gorczyk left the oﬃcers’ vehicle and returned to his car. He
was then arrested.
B. Procedural Background
   On July 17, 2014, Grzegorczyk pled guilty to one count of
murder-for-hire in violation of 18 U.S.C. § 1958(a) and one
count of possession of a firearm in furtherance of a crime of
violence in violation of 18 U.S.C. § 924(c)(1)(A). Pursuant to
the written plea agreement, Grzegorczyk waived, among
other rights, the right to “all appellate issues that might have
been available if he had exercised his right to trial.” Under the
agreement, he could only appeal the validity of his guilty plea
and the sentence imposed. On October 24, 2014, the district
court imposed a within-Guidelines sentence of 151 months for
the murder-for-hire oﬀense, and a consecutive 60 months for
the firearm oﬀense. We aﬃrmed that sentence on appeal.
United States v. Grzegorczyk, 800 F.3d 402 (7th Cir. 2015).
   That same year, the Supreme Court decided Johnson v.
United States, invalidating as unconstitutionally vague the
definition of a “violent felony” under the residual clause of
the Armed Career Criminal Act. 576 U.S. 591, 606 (2015); see
18 U.S.C. § 924(e)(2)(B)(ii). The Court later extended the logic
4                                                         No. 18-3340

of Johnson to the residual clause of § 924(c), invalidating the
definition of “crime of violence” in that statute’s residual
clause as unconstitutionally vague. United States v. Davis, 139
S. Ct. 2319 (2019); see § 924(c)(3)(B). Following Davis, a § 924(c)
conviction based on a crime of violence may rely only on the
statute’s “elements clause.” See § 924(c)(3)(A).
   Grzegorczyk petitioned the district court pursuant to 28
U.S.C. § 2255 for relief from his § 924(c) conviction in light of
Johnson and Davis.* The district court denied relief, finding
that Grzegorczyk waived his Johnson challenge when he pled
guilty to a crime of violence. United States v. Grzegorczyk, No.
1-16-cv-08146, 2018 WL 10126077, at *1 (N.D. Ill. Oct. 17, 2018).
The court did not address the merits of his claim. Grzegorczyk
timely appealed.
                             II. Discussion
    On appeal, Grzegorczyk asks us to vacate his § 924(c) con-
viction and remand for resentencing because, after Johnson
and Davis, a predicate crime of violence must be a felony that
satisfies § 924(c)’s elements clause and, he asserts, murder-for-
hire is not such a felony. We agree with the district court that
Grzegorczyk waived this challenge to the legal suﬃciency of
the § 924(c) charge by pleading guilty. Thus, we need not de-
cide whether murder-for-hire is a crime of violence under
§ 924(c)(3)(A).




    * Davis had not yet been decided when Grzegorczyk filed his § 2255
petition, but he argued—and we had already held—that Johnson’s reason-
ing extended to the definition of “crime of violence” in § 924(c)(1)(B).
United States v. Cardena, 842 F.3d 959, 996 (7th Cir. 2016).
No. 18-3340                                                      5

    We denied similar challenges in Davila v. United States, 843
F.3d 729 (7th Cir. 2016), and United States v. Wheeler, 857 F.3d
742 (7th Cir. 2017). In Davila, the petitioner pled guilty to con-
spiring to commit robbery in violation of the Hobbs Act, 18
U.S.C. § 1951, and to violating § 924(c)’s residual clause by
possessing a firearm in connection with the planned robbery
and in connection with a separate drug traﬃcking crime. Fol-
lowing Johnson, he filed a § 2255 petition seeking relief from
his § 924(c) conviction on the theory that conspiracy to com-
mit robbery could only be considered a crime of violence un-
der § 924(c)’s residual clause. We rejected Davila’s arguments
and held that Davila had relinquished his right to challenge
his § 924(c) conviction as a condition of his plea agreement.
Davila, 843 F.3d at 732. Absent a lack of subject-matter juris-
diction or a constitutional problem with “the very institution
of the criminal charge,” Davila’s guilty plea foreclosed his col-
lateral attack. Id. at 733 (citing United States v. Broce, 488 U.S.
563, 569 (1989)).
    We addressed an almost-identical challenge in Wheeler,
where we reiterated that a criminal defendant who pleads
guilty to a § 924(c) charge cannot automatically “reopen the
subject and ask a court of appeals to upset the conviction”
based on Johnson. 857 F.3d at 744. To the contrary, “an uncon-
ditional guilty plea waives any contention that an indictment
fails to state an oﬀense.” Id. at 745.
    Grzegorczyk pled guilty. In doing so, he admitted to
knowingly using a facility of interstate commerce with intent
that a murder be committed in violation of 18 U.S.C. § 1958(a),
as well as to “possession of a firearm, in furtherance of a crime
of violence,”—murder-for-hire—in violation of § 924(c)(1)(A).
Grzegorczyk’s challenge to his § 924(c) conviction is the exact
6                                                  No. 18-3340

type of claim we deemed waived by an unconditional guilty
plea in Davila and Wheeler. Indeed, his argument that murder-
for-hire cannot be deemed a crime of violence “not only could
have been presented by pretrial motion but also had to be so
presented under Fed. R. Crim. P. 12(b)(3)(B)(v), which pro-
vides that failure to state an oﬀense’ is the sort of contention
that must’ be raised before trial.” Id. at 744. Grzegorczyk
acknowledges as much. Undeterred, he asks that we overrule
those cases in light of the Supreme Court’s more recent deci-
sion in Class v. United States, 138 S. Ct. 798 (2018).
    In Class, the defendant pled guilty to possession of a fire-
arm on U.S. Capitol grounds in violation of 40 U.S.C. § 5104(e)
after he left a firearm locked in his car parked in a lot on the
grounds of the Capitol. He expressly waived several rights by
the terms of the plea agreement, but nonetheless appealed his
conviction on the grounds that the statute violated the Second
Amendment and the Due Process Clause. The Supreme Court
reversed the D.C. Circuit’s decision to dismiss Class’s claims
as waived, stressing that his claims “challenge[d] the Govern-
ment’s power to criminalize Class’ (admitted) conduct.” Class,
138 S. Ct. at 805. The Court explained that while, in general,
“a valid guilty plea relinquishes any claim that would contra-
dict the admissions necessarily made upon entry of a volun-
tary plea of guilty,’” id. (quoting Broce, 488 U.S. at 573–74),
Class’s claims were diﬀerent. In challenging the constitutional
validity of his conviction, he did “not in any way deny that he
engaged in the conduct to which he admitted.” Id.
   Here, unlike in Class, Grzegorczyk’s claim does contradict
the terms of his plea agreement. See id. at 804. In Grzegor-
czyk’s written plea agreement, he specifically admitted that
he “knowingly possessed a firearm, namely, a Taurus PT99
No. 18-3340                                                     7

9mm semi-automatic pistol, in furtherance of a crime of vio-
lence”—murder-for-hire—in violation of § 924(c)(1)(A). Alt-
hough Davis invalidated the residual clause’s definition of a
crime of violence, it left the elements clause intact. Grzegor-
czyk’s conviction thus remains constitutionally permissible as
long as murder-for-hire falls within the definition of a crime
of violence under the elements clause. Grzegorczyk does not
disagree, but nonetheless asserts that his challenge is consti-
tutional in nature because, he argues, murder-for-hire is not a
crime of violence under the elements clause.
    Grzegorczyk misunderstands Class to mean that even
though he pled guilty, he may nonetheless raise a constitu-
tional challenge to his conviction, as long as his claim does not
contradict the terms of the plea agreement (which, as we have
explained, it does) and can be resolved by the facts in the rec-
ord. We do not find Class so broad. Indeed, we recently re-
jected this argument in Oliver v. United States, 951 F.3d 841 (7th
Cir. 2020). There, petitioners pled guilty to charges under
§ 924(c) for brandishing a firearm during a crime of vio-
lence—theft from a federally licensed firearm dealer in viola-
tion of 18 U.S.C. § 922(u). Oliver, 951 F.3d at 843. The petition-
ers sought relief pursuant to § 2255, arguing that, after Davis,
theft from a federally licensed firearm dealer no longer
counted as a crime of violence suﬃcient to sustain a convic-
tion under § 924(c). Relying on Class, the petitioners asserted
that their claims were nonwaivable because they challenged
the constitutionality of the statute of their convictions. We de-
termined, however, that “Class is not as sweeping as [petition-
ers] contend,” and dismissed their petitions as waived. Id. at
846.
8                                                     No. 18-3340

    Class, we explained, held only that “a guilty plea, by itself,
does not implicitly waive a defendant’s right to challenge the
constitutionality of his statute of conviction.” Id. But as we
have also explained, an unconditional plea of guilty is suﬃ-
cient to waive a defendant’s right to contest the proper inter-
pretation of the statute of conviction. See Wheeler, 857 F.3d at
744–45. Here, as in Wheeler, Grzegorczyk does not maintain
that § 924(c) is invalid. See id. at 745. He has not challenged the
government’s power to criminalize his admitted conduct. See
Class, 138 S. Ct. at 805. Instead, Grzegorczyk merely asserts
that murder-for-hire is not a “crime of violence” under the el-
ements clause. This is an issue of statutory construction, not a
claim of constitutional immunity from prosecution. See
Wheeler, 857 F.3d at 745. As we have explained before, an un-
conditional guilty plea implicitly waives such challenges. See
id. (“[A]n unconditional guilty plea waives any contention
that an indictment fails to state an oﬀense.”); see also United
States v. Grayson Enterprises, Inc., 950 F.3d 386, 402 (7th Cir.
2020). Grzegorczyk’s claim is waived.
    In a final attempt to avoid waiver, Grzegorczyk challenges
the validity of his plea altogether. A valid guilty plea is one
that a criminal defendant has made voluntarily and intelli-
gently. See Bousley v. United States, 523 U.S. 614, 618 (1998). An
“intelligent” plea requires that the defendant have “real no-
tice of the true nature of the charge against him.” Id. Grzegor-
czyk argues that because Johnson and Davis changed the scope
of conduct supporting a conviction under § 924(c), he lacked
“real notice” of the charges against him when he entered his
plea agreement in 2014.
   Grzegorczyk faces two procedural obstacles in challeng-
ing the validity of his plea. First, he did not attack the validity
No. 18-3340                                                      9

of his plea on direct appeal. Thus, he may only raise the issue
in a § 2255 petition if he “can first demonstrate either cause’
and actual prejudice,’ or that he is actually innocent.’” Bous-
ley, 523 U.S. at 622 (citations omitted). He has failed to do so.
Second, Grzegorczyk did not raise this issue in his § 2255 pe-
tition before the district court. He asserts this argument for
the first time on appeal. Construing Grzegorczyk’s pro se pe-
tition liberally, as we must, see McNeil v. United States, 508 U.S.
106, 113 (1993), Grzegorczyk did not raise any arguments sug-
gesting he was contesting the validity of his plea in his § 2255
petition. This second default is decisive—the issue is waived.
That is because Grzegorczyk “has made no attempt to demon-
strate why his case qualifies as one of these rare civil case[s]
where exceptional circumstances exist’” warranting plain-er-
ror review. S.E.C. v. Yang, 795 F.3d 674, 679 (7th Cir. 2015)
(quoting Jackson v. Parker, 627 F.3d 634, 640 (7th Cir. 2010)); see
also Bourgeois v. Watson, 977 F.3d 620, 629–30 (7th Cir. 2020).
    Even if we were to consider Grzegorczyk’s claim forfeited
rather than waived and review for plain error, his plea-with-
drawal argument still fails. Grzegorczyk cannot prove that
there was any error, let alone one that was “clear and obvi-
ous,” aﬀected his substantial rights, and that “seriously af-
fects the fairness, integrity, or public reputation of judicial
proceedings,” as is required to satisfy plain error review. See
United States v. Williams, 946 F.3d 968, 971 (7th Cir. 2020). A
change in the law after a defendant pleads guilty does not
change the voluntariness of the plea at the time it was entered
and does not justify a defendant withdrawing his plea. See
United States v. Mays, 593 F.3d 603, 607 (7th Cir. 2010) (high-
lighting defendant’s inability to “point to any authority that
holds that the mere possibility of a change in Supreme Court
precedent is a fair and just reason for withdrawal of a guilty
10                                                No. 18-3340

plea”). Grzegorczyk has long waived his right to contest the
validity of his plea agreement, and in any event, cannot
demonstrate any error justifying withdrawal of the agree-
ment.
                        III. Conclusion
    Grzegorczyk pled guilty to possession of a firearm in fur-
therance of a crime of violence, murder-for-hire, in violation
of § 924(c). By unconditionally pleading guilty, he waived his
right to challenge the legal suﬃciency of the § 924(c) charge.
                                                    AFFIRMED